Decree affirmed. This is an appeal from that part of a separate support decree which ordered, inter alla, the respondent to pay certain sums for the support of the petitioner and a minor son. The probate judge made a report of the material facts. The only issue presented is whether the “amount ordered by the Court . . . [was] unreasonably low in the circumstances of the ease.” We have reviewed the evidence and the findings of the judge. We do not think there is adequate basis for substituting our judgment for that of the probate judge.